                 Case 6:18-mj-06192-GEB Document 1 Filed 11/07/18 Page 1 of 10



AO 106 (Rev. 04110) Application for a Search Warrant
                                                                                                                           FILED
                                                                                                                      U.S. District Co11rt
                                                                                                                      District of Kansas
                                      UNITED STATES DISTRICT COURT
                                                                                                                       NOV 7 2018
                                                                        for the
                                                                  District of Kansas                         Cler ,        · trict Court
                                                                                                             By_......___ _ _ Deputy Clerk
               In the Matter of the Search of
         (Briefly describe the property to be searched
          or idenrify the person by 11a111e and address)
                                                                           ~)          Case No.    18-6192-01-GEB
                                                                           )
The premises of 1430 South Pershing Avenue, Liberal,                       )
Kansas, further described on Attachment A.                                 )

                                             APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for tbe government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the fol lowing person or property (identify the person or describe the
property to be sem·ched and give its /ocatio11) :

 The premises of 1430 South Pershing Avenue, Liberal, Kansas, further described on Attachment A.
located in the                                      District of                 Kansas             , there is now concealed (identify the
p erson or describe the property to be seized);

  See Attachment B (Items to be Se ized).

          The basis for the search under Fed. R. Crim. P. 41 (c) is (check one or 111oreJ :
                 rJ evidence of a crime;
                 rJ contraband, fruits of crime, or other items illegally possessed;
                 rJ property designed for use, intended for use, or used in committing a crime;
                 0 a person to be arrested or a person who is unlawfully restrnincd .
          The search is related to a violation of:
             Code Section                                                              Offense Description
        18 U.S.C. 1542 , 1028A, 1001                       False Statement in Application for Passport; Aggravated Identity Theft ;
                                                                                      False Statements

          The application is based on these facts :



          ii   Continued on the attached sheet.
          0 Delayed notice of _ _ days (give exact ending date if more than 30 days: _.,,.,,1--- - - ) is requested
            under 18 U.S.C. § 3103a, the basis of which is set forth on the attached s




                                                                                                  Printed nome and title

Sworn to before me and signed in my presence.


Date:    11/7/18
                                                                          _____d~~.,,f~------
City and state: Wichita, Kansas                                                   Honorable Gwynne E. Birzer, U.S . Magistrate Judge
                                                                                                  Printed name and title
        Case 6:18-mj-06192-GEB Document 1 Filed 11/07/18 Page 2 of 10




                                AFFIDAVIT IN SUPPORT OF
                             SEARCH AND SEIZURE WARRANT

        I, Christopher R. Kopeck, being duly sworn under oath, depose and say:

        I.      I am a Special Agent (SA) with the United States Department of State, Diplomatic

Security Service (DSS) assigned to the Saint Louis Resident Office. DSS Special Agents are

empowered under 22 U.S.C. §2709 to investigate passport fraud, as well as apply for and serve

federal arrest and search warrants.

        2.      I have a Bachelor's degree from the United States Merchant Marine Academy and am

a graduate of the Federal Law Enforcement Training Center's Criminal Investigator Training

Program. I have been employed by DSS since April, 2002, and continue to receive training in the

laws, rules, and regulations concerning passpo1is and other fonns of official identification. I have

investigated and arrested numerous individuals for their paiiicipation in passport fraud and document

fraud-related activities. Based upon my training, experience, and infonnation related to me by other

law enforcement personnel who specialize in the investigation of identity theft crimes, I have learned

that it is common practice for individuals involved in passport fraud and identity theft to store

identification documents and other evidence of those crimes at their residences, just as law abiding

people do. Such individuals also acquire amounts of money representing the proceeds of these

offenses, they employ certain methods or engage in patiicular t)1Jes of financial transactions designed

to conceal the source of this income and their connection to it. For instance, I am aware that

individuals involved in identity fraud offenses commonly (I) place assets in the names of other

individuals; (2) establish what appear to be legitimate businesses to operate as fronts to conceal the
          Case 6:18-mj-06192-GEB Document 1 Filed 11/07/18 Page 3 of 10




source of their income; (3) utilize safety deposit boxes or self-storage facilities to hide assets and

cash; and (4) conduct financial transactions online and in other names so as to avoid various

reporting requirements.     I am also aware that individuals involved in identity fraud offenses

commonly keep information on personal computers and electronic data storage devices involving

their illegal activities.

          3.     This affidavit is submitted for the purpose of establishing probable cause in support of

issuing a search warrant for the residence of Araceli VAZQUEZ RENTERIA PORTILLO, a/k/a

Sonia FLORES, Angela BALLESTEROS, and Veronica SANCHEZ, located at 1430 South Pershing

Avenue, Liberal, KS (the "SUBJECT PREMISES") as described in Attachment "A" for evidence of

violations of Title 18 U.S. Code §1542 (Willfully and knowingly making false statements in an

application for a passport), Title 18 U.S. Code§ I 028A (Aggravated identity theft), 18 U.S. Code §

I 001 (false statements).

          4.     The facts set forth in this affidavit are based upon my personal observations, my

training and experience, and information obtained from other law enforcement officers and

witnesses. This affidavit is intended to show that there is sufficient probable cause for the requested

search warrant and docs not purport to set forth all of my knowledge of the investigation into this

matter.

          5.    The Passport Act of 1926, as amended, was in full force and effect throughout the

period of this investigation. This Act, codified in 22 U.S.C. §21 l(a), authorizes the United States

Secretary of State to grant and issue United States passports under rnles prescribed by the President

and/or other federal laws. One of these rules is that a person seeking a United States passport must

                                                   2
        Case 6:18-mj-06192-GEB Document 1 Filed 11/07/18 Page 4 of 10




complete and submit an application to the State Department and must submit proof of U.S.

Citizenship (typically a birth cc11ificatc), and proofofidcntity (such as a driver's license) with their

application. Another rule allows officers at ce11ain United States Post Offices to accept passport

applications and forward them to the State Department for processing.

        6.      On December 29, 2015, a renewal application by mail for a United States passport,

form DS-82, #271984920, was executed in Liberal, Kansas in the name Sonia FLORES; DPOB:

9/1I178, San Antonio, TX; SSN: 449450221. As proof of identity and United States citizenship, the

person identifying herself as Sonia FLORES presented a previously issues U.S. passport,

#135591395, issued 12/15/2005 in the same name with the same subject's photograph. As a result,

passport tf 536984824 was issued to the subject on 0I/06/2016.

        7.      On November 28, 2017, the aforementioned DS-82 was referred to the Fraud

Prevention Manager (FPM) of the National Passpo11 Center (CA/PPT/NPC) as a result of a post-

issuance fraud review based on numerous fraud indicators: tics to a confirmed imposter through

address; use of multiple identities; subject has applied for U.S. passpo11s in two additional identities:

Angelia BALLESTEROS, application # 133 l 49738, referred 2/10/2000, not issued; Veronica

SANCHEZ, application# 133671923. not issued. Your affiant reviewed the BALLESTEROS ancl

SANCHEZ passport applications and confinned that all persons represented are one in the same.

       8.      A facial recognition check for the subject in the Consular Consolidated Database

(CCD) returned matches to the above mentioned identities, as well as a refused Non-Immigrant Visa

(NIV) record from 2001 in the name Araceli Haydee VAZQUEZ RENTERIA, DPOB: 11/14/1979,



                                                   3
          Case 6:18-mj-06192-GEB Document 1 Filed 11/07/18 Page 5 of 10




Mexico. Your affiant reviewed the CCD matches and confim1ed the NIV application for VAZQUEZ

RENTERIA is a match for the person claiming to be FLORES, BALLESTEROS and SANCHEZ.

          9.     On or about May 14, 2018, your affiant met with Liberal Police Officer/Chaplain Bill

Prater, who confirmed that he knows the person in the DS-82 as Araceli PORTJLLO, as she attends

the church at which he preaches. He was also able to confirm that she is currently married to Mr.

Jose Angel P01iillo, and lives at 1430 South Pershing Avenue with him and their children.

          I 0.   On May 14, 2018, your affiant conducted surveillance at 1430 South Pershing

Avenue. J observed the subject depart the residence and later arrive the same location, both times

utilizing the attached garage to store the vehicle that she operated to transport herself to and from

church.

          11.    On August 21, 2018, your affiant reviewed the subject's alien registration file (A-file)

with Sarah Bowser with Citizenship and Immigration Services (CJS). Subject has an alien number

(A#) of 071515854. History includes, but is not limited to: listed as beneficiary of Francisco

Vazquez (father), in which her application was denied; and a 2004 listing as a beneficiary of Jose

Angel Po1iillo (husband), A#090328129, in which her application was denied. Photos of the subject

in her alien file match those on all of the passpo1t applications listed.

A.        PREMISES TO BE SEARCHED

          12.    The premises to be searched is 1430 South Pershing Avenue, Liberal, Kansas (the

"SUBJECT PREMISES"). The SUBJECT PREMISES is a single family I story residence. The

numbers" 1430" are on the front of the house (attached garage) and are black in color. The house is

light in color with a grayish roof. The SUBJECT PREMISES has an attached garage, which is

                                                   4
        Case 6:18-mj-06192-GEB Document 1 Filed 11/07/18 Page 6 of 10




included in this request. The fa<;:ade is white in appearance with vinyl siding from the roof to the

halfway point down from the roof, then light colored brick from the halfway point to the foundation.

B.      THE ITEMS TO BE SEIZED

        13.     From my lrnowledge and experience in conducting investigations of passpo1t fraud

and identity theft, I have found that people who commit passport fraud via the use of an assumed

identity keep fraudulently obtained documents used in connection with their passp011s and financial

documents under assumed or false identities in their homes, safes, filing cabinets, as well as in other

areas of their homes, in their garages and vehicles, and in self-storage facilities.

        14.    I also know from my training and experience that persons who are attempting to

commit passport fraud, social security fraud, mail fraud, and identity theft routinely utilize computers

and electronic data storage devices to facilitate their crimes. Computers are oltcn used to search for

victims, research methods, and create and store evidence of the commission of their crimes. I know

that computer hardware, software, and electronic files may be impottant to a c1iminal investigation in

two distinct ways: (I) the objects themselves may be contraband, evidence, instrumentalities, or

fruits of crime, and /or (2) the objects may be used as storage devices that contain contraband,

evidence, instrnmentalities, or fruits of crime in the form of electronic data. Rule 41 of the Federal

Rules of Criminal Procedure permits the Government to search for and seize computer hardware,

software, and electronic files that are evidence of crime, contraband, instrumentalities of crime,

and/or fruits of crime. In this case, the Government respectfully requests permission to search and

seize electronic files, images of both fraudulent and authentic official documents, log files, and

internet search histories, including those that may be stored on computer. These electronic files

                                                  5
        Case 6:18-mj-06192-GEB Document 1 Filed 11/07/18 Page 7 of 10




constitute both evidence of crime and contraband. The Government also requests permission to seize

hardware that may contain these electronic fi !es if it becomes necessary for reasons of practicality lo

remove the hardware and conduct a search off-site. I believe that, in this case, the computer

hardware is a container for evidence, a container for contraband, and also itscl fan instrnmentality of

crimes under investigation.

        15.    As described above and in Attachment B hereto, this application seeks permission to

search and seize records that might be found on the PREMISES, in whatever form they are found.

One form in which the records might be found is stored on a computer's hard drive or other storage

media. Some of these electronic records might take the fonn of files, documents, and other data that

is user-generated. Some of these electronic records, as explained below, might take a fonn that

becomes meaningful only upon forensic analysis.

C.     CONCLUSION

        16.    I believe based on a review of the above described facts and my training and

experience that Araceli VAZQUEZ RETERIA (PORTILLO) obtained a United States passpmi in the

name of Sonia FLORES, which she used to obtain another authentic, but fraudulently obtained, U.S.

passpoti in the name of Sonia Flores, in violation of Title 18 U.S. Code ~ 1542 (Willfully and

knowingly making false statements in an application for a passport), Title I 8 U.S. Code §1028A

(Aggravated identity theft), 18 U.S. Code§ 100 I (false statements). As such, I respectfully request a

search warrant for the aforementioned PREMISES of Araceli Portillo, a.k.a. PREMISES of Araceli

VAZQUEZ RENTERIA (PORTILLO).

                                   [PAGE INTENTIONALLY SHORT]

                                                  6
      Case 6:18-mj-06192-GEB Document 1 Filed 11/07/18 Page 8 of 10




                                           Christopher . Kopeck
                                           Special Agent
                                           Diplomatic Security Service

SUBSCRfBED and SWORN TO before
me on the 7th day of November, 2018.




H~fzm G~~                    BIRZER
United States Magistrate Judge
District of Kansas




                                       7
       Case 6:18-mj-06192-GEB Document 1 Filed 11/07/18 Page 9 of 10




                                     Attachment A
                                 Description of Property

              The premises to be searched is 1430 South Pershing Avenue, Liberal, Kansas

(the "SUBJECT PREMISES"). The SUBJECT PREMISES is a single family I story

residence. The numbers "1430" arc on the front of the house (attached garage) and are

black in color. The house is light in color with a grayish roof. The SUBJECT PREMISES

has an attached garage, which is included in this request. The fac;ade is white in appearance

with vinyl siding from the roof to the halfway point down from the roof, then light colored

brick from the halfway point to the foundation.
      Case 6:18-mj-06192-GEB Document 1 Filed 11/07/18 Page 10 of 10




                                    Attachment B
                       1430 South Pershing Avenue, Liberal, KS

1.    Any and all documents bearing the name Sonia Flores, Angela Ballesteros, and/or
Veronica Sanchez, and/or related to any documents bearing the names Sonia Flores,
Angela Ballesteros, and/or Veronica Sanchez;

2.     Any passport in the names Sonia Flores, Angela Ballesteros, and/or Veronica
Sanchez with supporting documents, or documents related to the application process for a
passport in the names of Sonia Flores, Angela Ballesteros, and/or Veronica Sanchez, no
matter when the application occun-ed;

3.     Indicia of ownership and/or occupancy of the premises located at 1430 South
Pershing A venue, Liberal, Kansas;

4.     Computers and other electronic storage devices including but not limited to the
computer/device hardware, software and electronic files which will be searched for (i) any
and all documents/files/data bearing the names Sonia Flores, Angela Ballesteros, and/or
Veronica Sanchez, and/or related to any documents/files/data bearing the name Sonia
Flores, Angela Ballesteros, and/or Veronica Sanchez; (ii) photograph(s) and/or
documents/files/data of a passp01t in the name of Sonia Flores, Angela Ballesteros, and/or
Veronica Sanchez, suppo1ting documents for such passpmt, as well as any information
related to the application process for a passpoit in the name of Sonia Flores, Angela
Ballesteros, and/or Veronica Sanchez, no matter when the application occun-ed; (iii) indicia
of ownership and/or occupancy of the premises located at 1430 South Pershing A venue,
Liberal, Kansas, and the device being seized and searched.
